Order, Supreme Court, New York County, entered November 14, 1979, denying plaintiffs’ motion to strike the answer and vacate defendant’s demand for a bill of particulars, unanimously reversed, on the law, and in the exercise of discretion, with costs, and plaintiffs’ motion to strike the answer and vacate the demand for a bill of particulars is granted, with leave to defendant to serve an amended answer in proper form, separately stating and numbering his affirmative defenses in plain and concise statements in consecutively numbered paragraphs and with any counterclaims properly denominated as such, and with further leave to serve a demand for a bill of particulars which seeks amplification of the pleadings, not evidentiary and irrelevant matter nor the discovery and production of documents. Concur—Murphy, P. J., Kupferman, Bims, Lupiano and Yesawich, JJ.